westwoodholdingsgrouplogo.jpg [westwoodholdingsgrouplogo.jpg]








February 24, 2017






Mr. Randy Root






Re:     Letter of Understanding Regarding Transition to Chairman Role


Dear Randy,


We are pleased that you have decided to transition to the Chairman role for
Westwood Trust (the “Company”). As we discussed, below is a summary of our
understanding.


Your last day as Company President will be February 28, 2017, and your first day
as Chairman will be March 1, 2017. Though you will no longer have further
responsibilities as President, you will: assist the new President with
transition, assist with the transition of clients to other Company employees,
engage in client service as needed, work to build a non-profit business, and
train Company employees, including Mark Walsh, on investment products. You will
also continue to attend Westwood Trust events.


As part of your Chairman role, you will execute a written agreement with
confidentiality and restrictive covenant obligations, and in exchange, the
Company will provide you a base annual salary of $200,000.00 beginning March 1,
2017. You will also be eligible to receive a discretionary cash bonus with a
target of 50% of your 2017 salary. Moreover, you will have the opportunity to
vest 4594 shares on or before March 1, 2017 and an additional 4790 shares on or
before March 1, 2018, provided that you continue in the Chairman role through
that date. You will also have thirty days off for 2017, though additional unpaid
days can be taken with CEO approval.


As noted above, the formal written agreement will include confidentiality and
restrictive covenants. The confidentiality obligations will be ongoing. The
restrictive covenants (non-competition and non-solicitation) obligations will
take effect during the agreement; the non-competition obligations will continue
for twelve (12) months after separation of employment, and the non-solicitation
obligations will continue for twenty-four (24) months after separation of
employment.







--------------------------------------------------------------------------------




While your employment will continue to be at-will, the term of the agreement for
the Chairman role is intended to be for a year through March 1, 2018, at which
time it will end, unless the parties decide to mutually renew.


Notwithstanding anything to the contrary herein, to the extent your employment
terminates for any reason other than “cause” prior to March 1, 2018, Westwood
will offer you a severance/release agreement in which you will receive 12 months
of salary in exchange for your release of any actual or potential claims against
the Company. For purposes of this letter “cause” would include, without
limitation, your: conviction or no contest plea of a felony offense, refusal to
perform your job duties, misappropriation of Company or client funds or
property, or other misconduct related to the performance of your job duties.


Please indicate your agreement with this Letter of Understanding with your
signature below. If you have any questions, please contact me at 214.756.6938.




Sincerely,


/s/ Beth A. Obear
Beth A. Obear
VP, Director of Human Resources
Westwood Holdings Group, Inc.








I agree to the terms outlined in the above Letter of Understanding.


/s/ Randy Root
Randy Root


2/24/2017
Date









